DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/22/2021, 6/19/2020 and 3/4/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the term of “…for setting the acousto-optic crystal in mechanical vibration” (line 2) is vague and renders the claims indefinite. It should specify that whether “for setting the acousto-optic crystal in a mechanical vibration” or “for setting the acousto-optic crystal in mechanical vibrations”. Since cited term “a passage of a mechanical vibrational wave through the acousto-optic crystal” (line 7-8), appears that the acousto-optic crystal is in a mechanical vibration.

Claims 2-13 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 6, the term of “…in each case…” (line 2) is are indefinite and lacks antecedent. Claim 6 depends on claim 1, but claim 1 does not cite a term of “cases” or “a case”.



Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over White (GB 2427034).



the method comprising: 

driving the piezoelectric transducer with a drive signal with at least one drive frequency (fig. 1, 3, 5, WF1, WF2), 

wherein the at least one drive frequency in alternation takes on a plurality of different values around a center frequency (fig. 1, WF1, WF2) during a passage of a mechanical vibrational wave through the acousto-optic crystal (fig. 1, 5, 3, 6, WF1, WF2), such that a grating that is produced owing to density fluctuations in the acousto-optic crystal exhibits different grating spacings at the same time (page 15, line 8-15, the path of the acoustic wave tram (6) comprised of the first and second waveform. As is well known m the art, the successive pressure wave fronts of each acoustic wave generate a corresponding periodic variation m the refractive index of the crystal transmission medium (2) which results in an effective diffraction grating from which the incoming laser beam (7) is deflected where it overlaps with the acoustic wave train (6).-- grating spacings corresponding to WF1 and WF2).



Regarding Claim 3, White teaches the method as claimed in claim 1, wherein the plurality of different values around the center frequency comprise three to ten values overall (page 16, line 6-21, It is to be understood that additional sequential acoustic waveforms may be input to the Bragg cell following the second waveform WF2, in which the subsequent waveforms differ from the second waveform and result in another simultaneous laser beam deflection. For example, the further different waveform could differ from both the first and the second waveforms and could be input to the Bragg cell sufficiently quickly that it enters the region of overlap with the incoming laser beam (7) while both the first and second waveforms are still within that region and causing their associated beam deflections. The result would be three simultaneous different laser beam deflections).

2 impinges on the same grating spacing at least three times).

Regarding Claim 5, White teaches the method as claimed in claim 4, wherein the at least one drive frequency is periodically changed at such a rate that the light beam impinges on the same grating spacing at least three or more times (fig. 1, grating corresponding to WF1 and light beam deflected by θ2 impinges on the same grating spacing at least three times).

Regarding Claim 6, White teaches the method as claimed in claim 1, wherein the at least one drive frequency is constant in each case for at least one complete vibration period of the drive frequency (fig. 1, WF1 or WF2 and gratings corresponding to WF1 or WF2, --more than four grating spacings).

Regarding Claim 7, White teaches the method as claimed in claim 6, wherein the at least one drive frequency is constant in each case for at least two complete vibration periods of the drive frequency (fig. 1, WF1 or WF2 and gratings corresponding to WF1 or WF2, --more than four grating spacings).



Regarding Claim 9, White teaches the method as claimed in claim 1, wherein a curve of the drive signal is continuous and without gaps (page 15, line 4-6, the transition of the first waveform into second waveform occurs substantially instantaneously and without discontinuity in either waveform or the transition between them).

Regarding Claim 10, White teaches a signal generator for driving an acousto-optic element, configured to perform the method as claimed in claim 1 (fig. 1, 4-control unit and electronic signal generator).

Regarding Claim 11, White teaches an arrangement comprising the at least one signal generator as claimed in claim 9 (fig. 1, 4) and an acousto-optic element (fig. 1, 2, 3).

Regarding Claim 12, White teaches the arrangement as claimed in claim 11, wherein the acousto-optic element is one of an acousto-optically tunable filter, an 

Regarding Claim 13, White teaches a microscope comprising the arrangement as claimed in claim 10 (using acousto-optic elements in scanning microscopy is well known in the art, see instant disclosure, BACKGROUND, ¶[0005] --¶[0006]. Further, this portion of claim is of an intended use, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  




/JIE LEI/Primary Examiner, Art Unit 2872